Citation Nr: 0610008	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-30 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of receiving Department of Veterans Affairs 
benefits.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1955 to December 
1959.  He died in March 2003.  The appellant is the veteran's 
widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The appellant testified at a Travel Board hearing in November 
2005, a transcript of which has been associated with the 
claims folder. 


FINDINGS OF FACT

1.  The veteran and the appellant legally married in April 
2002.

2.  The veteran died in March 2003.  

3.  The criteria for establishing the appellant's marriage to 
the veteran as "deemed valid" for more than one year prior 
to the veteran's death have been met.





CONCLUSION OF LAW

The appellant is recognized as the veteran's surviving spouse 
for purposes of receiving VA benefits.  38 U.S.C.A. § 103 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.52, 3.53, 3.54, 3.205 
(2005); VAOPGCPREC 58-91.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2005).  Generally, a 
"surviving spouse" is a person of the opposite sex who 
lived with the veteran continuously until his death and who 
has not remarried, and whose marriage is valid under the law 
of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. §§ 3.1(j), 
3.50(b).  In pertinent part, VA regulations provide that a 
surviving spouse may qualify for VA benefits if married for 
one year or more if the marriage to the veteran occurred 
after his discharge from service.  38 C.F.R. § 3.54.    

The evidence of record in this case shows that the veteran 
and the appellant legally married in April 2002.  The veteran 
died in March 2003, approximately one week before one year of 
marriage to the appellant.  

In support of her claim for VA benefits, the appellant 
contends that she lived with the veteran continuously since 
about 1968 and that they held themselves out as husband and 
wife.  She has submitted numerous statements from friends and 
family members corroborating her statements, as well as other 
documents listing her as the veteran's "spouse" prior to 
the April 2002 ceremonial marriage.  Thus, the appellant 
argues that they had a common-law marriage, which VA should 
recognize as "deemed valid," and that such "deemed valid" 
marriage exceeds the one-year requirement, entitling her to 
VA benefits.        

VA law and regulation provides for the recognition marriage 
as "deemed valid," under certain circumstances.  
38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  Specifically, where 
an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, but (a) the marriage 
occurred one year or more before the veteran died or existed 
for any period of time if a child was born of the purported 
marriage or was born to them before such marriage, and (b) 
the claimant entered into the marriage without knowledge of 
the impediment, and (c) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death, and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death. Id.    

Where a surviving spouse has submitted proper proof of 
marriage and also meets the requirements of 38 C.F.R. § 3.52, 
the claimant's signed statement that she had no knowledge of 
an impediment to the marriage to the veteran will be 
accepted, in the absence of information to the contrary, as 
proof of that fact.  38 C.F.R. 
§ 3.205(c).  

The State of New York does not recognize common-law 
marriages.  See N.Y. Dom. Rel. § 11 (McKinney 1999) (a valid 
marriage requires solemnization by a recognized official).  
VA has determined that the requirement of a marriage ceremony 
by a jurisdiction that does not recognize common-law marriage 
constitutes a "legal impediment" to such a marriage for 
purposes of 38 U.S.C.A. 
§ 103(a).  VAOPGCPREC 58-91.  

The appellant testified that she believed that if she and the 
veteran lived together as husband and wife, they had a valid 
common law marriage for many years.  She did not know that 
New York does not recognize common-law marriage.  She was not 
aware that the ceremonial marriage in April 2002 in any way 
affected her legal status as the veteran's spouse.  

The appellant's testimony is found to be highly credible 
based on a total review of the factual evidence in this case.  
Upon a review of the record, the Board is satisfied that, 
based on the very limited facts of this case, the evidence is 
sufficient to establish a "deemed valid" marriage for VA 
purposes.  

The unique circumstances of this case reveal an attempt at a 
common law marriage occurred well before the veteran's death 
in March 2003 and that the appellant cohabited continuously 
with the veteran until the date of his death.  There is no 
claim from any other purported surviving spouse and extensive 
factual evidence in support of this claim.  Further, there is 
no indication that the couple married in some form of effort 
to assist the appellant financially following the veteran's 
death.  Had the veteran died one week later, this case would 
not be at issue before the Board.  The fact that the veteran 
died 11 months after the marriage only supports the finding 
that the marriage was not an effort by the appellant to gain 
financial benefits from the VA following the veteran's death.  
Decisions from the U.S. Court of Appeals for Veterans Claims 
(Court) appear to only support this finding.  See Colon v. 
Brown, 9 Vet. App. 104, 108 (1996)

Finally, the appellant provided sworn testimony indicating 
that she had no knowledge of an impediment to the common-law 
marriage, i.e., the fact the New York does not recognize 
common-law marriages.  38 C.F.R. § 3.205(c).  Review of the 
record reveals no particular information to the contrary. Id.  
Therefore, the Board finds that the criteria for recognition 
as a "deemed valid" marriage are met one year or more 
before the date of the veteran's death.  38 C.F.R. §§ 3.52, 
3.54.  Consequently, the appellant may be recognized as the 
veteran's surviving spouse for purposes of receiving VA 
benefits.  38 C.F.R. § 3.50(b).       




The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify and the duty to assist.  However, in the event some 
defect in notice or assistance is found, the Board finds 
that, given the completely favorable disposition of the 
appeal, such defect does not cause any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

ORDER

Recognition as the veteran's surviving spouse for purposes of 
receiving VA benefits is granted.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


